IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 20, 2009
                                     No. 07-41033
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

KEITH RUSSELL JUDD

                                                   Plaintiff-Appellant

v.

FEDERAL ELECTION COMMISSION; US ATTORNEY GENERAL, Peter D
Keisler; SECRETARY OF THE STATE OF TEXAS, Elections Division; TEXAS
ATTORNEY GENERAL, Gregg Abbott

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:07-CV-637


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Keith Russell Judd, federal prisoner # 11593-051, filed a civil complaint,
on September 19, 2007, against the Federal Election Commission and others
alleging that he was a candidate for President of the United States and that, as
a prisoner, he was not allowed to vote for himself. Judd moved for leave to file
the complaint in forma pauperis (IFP). The district court dismissed the IFP



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 07-41033

complaint without prejudice pursuant to 28 U.S.C. § 1915(g) because Judd had
three strikes for filing frivolous pleadings and appeals.
      Judd appeals the dismissal of his complaint. He argues that his complaint
should have been allowed notwithstanding his prior frivolous pleadings because
he was under imminent danger of serious physical injury from an untreated
hernia and prison gang members. It is true that Section 1915(g) allows for an
exception to the three-strike rule if the prisoner complaint alleges that he is
under imminent danger of serious physical injury. Although it may be true that
Judd is now under such a threat both from his medical condition and fellow
prisoners, neither of those threats is related to his complaint.
      Judd also asserts that the dismissal without prejudice was in error
because he subsequently sent in forms to pay the filing fee. Again, this may be
true, but it has nothing to do with the dismissal without prejudice as such a
dismissal would not have prevented him from filing a new suit raising the same
factual allegations and paying the filing fee.
      The appeal is without arguable merit. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983). It is dismissed as frivolous. See 5 TH C IR. R. 42.2. Judd
has a history of vexatious and frivolous litigation in this court and many other
courts. We have issued repeated warnings to Judd, and we have sanctioned him
for prior frivolous actions. These earlier warnings and sanctions have been
insufficient to deter him from continuing to file frivolous pleadings.
      Accordingly, Judd is ORDERED to pay a sanction in the amount of $500
to the clerk of this court. Even after satisfaction of all sanction orders, Judd may
not file any civil action in a district court of this circuit, or any pleading or notice
of appeal with this court, without first obtaining leave of the court in which he
seeks to file such action, pleading, or notice. When seeking leave of court, Judd
must certify that the claim he wishes to present is a new one that has never
before either been raised and disposed of on the merits or remains pending in



                                           2
                                 No. 07-41033

any federal court. Upon failure thus to certify or upon false certification, Judd
may be found in contempt of court and punished accordingly.
      Judd is CAUTIONED that filing any frivolous or repetitive action, in this
court or any court subject to this court’s jurisdiction, will subject him to
additional and progressively more severe sanctions.
      ALL OUTSTANDING MOTIONS DENIED; APPEAL DISMISSED;
SANCTION IMPOSED; SANCTION WARNING ISSUED.




                                       3